

116 SRES 762 IS: Recognizing the disproportionate impact of COVID–19 on women and girls globally. 
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 762IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Booker (for himself and Mrs. Murray) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the disproportionate impact of COVID–19 on women and girls globally. Whereas the COVID–19 crisis exacerbates existing vulnerabilities for women and girls and has an outsized effect on health, safety, and livelihoods for marginalized communities;Whereas it is estimated that the disruption of sexual and reproductive health care services and supply chains caused by the COVID–19 crisis caused an estimated 49,000,000 women to stop using contraceptives between April and October 2020, likely resulting in approximately 7,000,000 unintended pregnancies, 1,700,000 major obstetric complications, 28,000 maternal deaths, 168,000 newborn deaths, and 3,300,000 unsafe abortions;Whereas lockdowns, quarantines, and other movement restrictions related to COVID–19 have disrupted access to legal and social services, as well as access to counseling, safe shelters, and medical treatment, exacerbating vulnerabilities for women and girls;Whereas gender-based violence such as domestic violence, child marriage, and female genital mutilation has increased, and is expected to continue to increase, as a result of the COVID–19 crisis, including—(1)an estimated 31,000,000 more gender-based violence cases between April and October 2020;(2)an additional 13,000,000 child marriages by 2030; and(3)an increase of approximately 2,000,000 cases of female genital mutilation between 2020 and 2030;Whereas women play significant roles in the health care workforce, comprising 70 percent of health care workers globally, yet often are not prioritized for the receipt of personal protective equipment, disproportionately exposing them to contracting COVID–19;Whereas women and girls perform 3 times the amount of unpaid care work in homes and in their communities as men, a burden that has increased during the COVID–19 crisis as women and girls are disproportionately responsible for caring for sick and elderly family and community members and children who are out of school, limiting the ability of women and girls to perform income-generating work, pursue education or skills building, or avoid exposure to COVID–19;Whereas, globally, women living in poverty will endure specific economic effects as a result of the COVID–19 crisis, largely due to the overrepresentation of those women in the informal economy, the increase in their unpaid care burdens, and the particular hardships facing female entrepreneurs, such as—(1)loss of jobs or pressure to turn to exploitative work, as women workers dominate in industries most affected by layoffs caused by the COVID–19 crisis, including hospitality, childcare, and tourism, and comprise 92 percent of individuals in the informal sector, which lacks social and legal protections in most countries;(2)loss of business, as market closures, disruptions in global trading, and the collapse of supply chains have disproportionate effects on female-led businesses and female farmers, and enduring gaps in financial inclusion will have significant ramifications as women entrepreneurs continue to be considered high risk for bank services, formal loans, and credit;(3)financial insecurity, as women have much lower, if any, pensions, retirement savings, or other assets to mitigate shocks as compared to men; and(4)loss of necessary income that female-headed households depend on, such as remittances, which the World Bank expects will decrease by nearly 20 percent in 2020; Whereas the COVID–19 crisis will uniquely affect women in agriculture, who provide more than 43 percent of the agricultural labor around the world and more than 60 percent of such labor in Africa yet whose ability to harvest, sell, and buy food and other products necessary for their food security and nutrition will worsen due to travel restrictions related to the crisis, ongoing discrimination in access to agricultural inputs and markets, and wage gaps and disproportionate unpaid care burdens for female farmers;Whereas food insecurity will have unique effects on the nutrition and health of women and girls, who already comprise 60 percent of individuals experiencing hunger in the world, often rely on getting at least 1 nutritious meal each day from feeding programs at schools that may be shut down due to the COVID–19 crisis, and face shortages in nutritious food and nutrients given social norms that dictate that women and girls eat last and least when food is scarce;Whereas girls, particularly adolescent girls, will be especially affected by the closures of schools resulting from the COVID–19 crisis, and it estimated that, as of March 2020, nearly 743,000,000 girls, not including the approximately 132,000,000 girls who were already out of school before the onset of the crisis, are out of school due to such closures;Whereas closures of schools due to the COVID–19 crisis will decrease the ability of girls to access education and skills building, increase the exposure of girls to gender-based violence, such as child marriage, exacerbate the vulnerability of girls to early pregnancy and childbirth-related complications, and impede access of girls to information about the prevention of COVID–19, protection services, and pathways to report abuse; Whereas the COVID–19 crisis will place particular burdens on women and girls in humanitarian emergencies given challenges including overcrowded conditions, restrictions on travel and movement, already strained health, hygiene, and sanitation infrastructure, food shortages and malnutrition, already heightened exposure to gender-based violence, systematic and targeted attacks on health infrastructure and aid workers by parties to conflicts, politicization of aid and service delivery, and restricted humanitarian access, all of which exacerbates the spread and effect of infectious diseases;Whereas the United Nations Office on Drugs and Crime (UNODC), the International Organization for Migration (IOM), and the Department of State have expressed concern about an increase in human trafficking and smuggling as traffickers take advantage of increased vulnerabilities and chaos during the COVID–19 crisis;Whereas the diversion of resources and services away from existing primary health care needs to address the COVID–19 crisis and contain the spread of COVID–19 will have particular effects on women and girls, including disruptions in the provision of life-saving health services unrelated to COVID–19, such as maternal health care and sexual and reproductive health services, and the loss of critical services and support to respond to gender-based violence;Whereas the COVID–19 Global Humanitarian Response Plan coordinated by the United Nations is only 17 percent funded, leaving significant gaps in the response to immediate health and non-health needs of women and girls and other vulnerable populations, and ongoing humanitarian response plans, identified as a top priority by the United Nations given that people targeted in those plans will be the most affected by the direct and indirect effects of the COVID–19 crisis, remain only 17.3 percent funded;Whereas estimates show that, globally, women are included in only 24 percent of national response plans for the COVID–19 crisis, and women and girls have been largely excluded from leadership and decision making related to responses to the crisis, resulting in response measures that may not fully account for how COVID–19 affects women and girls; andWhereas humanitarian exemptions to sanctions and counterterrorism measures are vital for ensuring states and principled humanitarian actors are able to reach vulnerable women and girls with efficient, needs-based assistance, including COVID–19 response activities consistent with obligations under international humanitarian law, regardless of the location of those women and girls: Now, therefore, be itThat the Senate—(1)reaffirms the critical importance of gender balance and inclusivity in bodies responsible for coordination and decision making related to the COVID–19 crisis, including in structures and task forces of the United States Government charged with developing policies and responses to the crisis;(2)promotes integrating a gender lens throughout the response to the COVID–19 crisis by analyzing and tracking the effect of and response to the crisis on gender, including gathering evidence from data that is disaggregated by gender, age, and other specific variables;(3)supports measures to ensure that life-saving health services including sexual and reproductive health and gender-based violence prevention and response are well resourced and supported, including within the COVID–19 Global Humanitarian Response Plan coordinated by the United Nations, and that funding earmarked for those services is not reduced, canceled, or diverted to other COVID–19 response activities;(4)supports measures to ensure the continuation of adequate food and nutrition security for women and girls around the world affected by COVID–19, including women smallholder farmers and other women working in agriculture, in light of the unique challenges described in the preamble of this resolution;(5)reinforces the need to ensure that short-term relief programming and longer-term economic strategies address the specific effects of COVID–19 on women globally, especially lower income, migrant, displaced, and other marginalized women;(6)urges the executive branch to uphold the rights of crisis-affected and forcibly displaced populations, including women and girls, further affected by COVID–19, by promoting compliance with international humanitarian and human rights legal obligations and engaging parties to conflicts to ensure unhindered access to health care, medical supplies, and other vital aid and protection; (7)supports robust funding contributions by the United States for the international response to the COVID–19 crisis in addition to further funding for ongoing humanitarian appeals in support of vulnerable women and girls affected by COVID–19 and underlying emergencies; and (8)commits to continuously assess and eliminate any impediment to the delivery of and access to humanitarian assistance. 